DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on June 4th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 4th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the rejections of claim 10 under 35 U.S.C 112, second paragraph, have been fully considered and are persuasive. Therefore, the rejection of claim 10 has been withdrawn. 
Applicant's arguments, see pgs. 6-9, with respect to the rejections of claims under 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 8-9, 11, 13-14 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Chung et al. (Patent No.: US 9,722098 B1), hereinafter as Chung and further in view of Chang et al (Pub. No.: US 2008/0079105 A1), hereinafter as Chang.
Regarding claim 1, Choi discloses a method of forming a microelectronic assembly in Figs. 2A-3, comprising: bonding a first surface of at least one microelectronic substrate (semiconductor chip 100) to non-conductive field region of a surface of a carrier (non-conductive surface of tampered glass wafer 200) using adhesive (adhesive tape 110), the microelectronic substrate having a plurality of conductive interconnections (electrode pad of semiconductor chip 100) on at least one surface (top surface) of the microelectronic substrate (see Fig. 2A, column 4, lines 17-
Choi fails to disclose the method comprising bonding the first surface of the at least one microelectronic substrate using a direct bonding technique such that a non-conductive field region of the first surface is directly bonded with the non-conductive filed region of the carrier without an intervening adhesive. 
Chung discloses a method of forming a microelectronic assembly in Figs. 2A-2H, comprising: bonding a first surface of at least one microelectronic substrate (bonding surface 12B of die 12) to a carrier (substrate 10) using a direct bonding technique without an intervening adhesive (see Fig. 2A, column 3, lines 11-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modify the bonding technique of Choi into the direct bonding technique without intervening adhesive as same as the method of Chung because Chung discloses both bonding technique with or without adhesive can intentionally be done for bonding semiconductor substrate and wafer and one of ordinary skill in the art could chose the bonding technique without adhesive for desire of 
The combination of Choi and Chung fails to disclose the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
Chang discloses a method of forming a microelectronic assembly in Figs. 5A-5C comprising bonding a first surface of a microelectric substrate (non-active surface 502 of sensor chip 50) to a surface of a carrier (substrate 51A) using a direct bonding technique such that such that a non-conductive field region of the first surface (non-active surface 502 would be non-conductive field region oppose to the active surface 501) is directly bonded with a surface of the carrier (see [0043-0046]). 
The first surface of the at least one microelectronic substrate of Choi (the bottom surface of the semiconductor chip 100) being modified to include non-conductive field region as same as the non-active surface 502 of the sensor chip 50 of Chang for disclosing the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modify the bottom surface of the one microelectric substrate of Choi as same as the method of Chang to have the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier because the bottom surface of the semiconductor chip are manufacturing to be non-active surface and non-conductive for effectively 
Regarding claim 3, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, wherein bonding the microelectronic substrate to the surface of the carrier comprises facing the plurality of conductive interconnections (electrode pad of semiconductor chip 100) away from the surface of the carrier (formed on the top surface of chip 100) (see Fig. 2A).
Regarding claim 6, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising applying the molding material to at least a portion of a second surface of the microelectronic substrate opposite the first surface (first passivation layer 300 and second passivation layer 600 are combined formed on the top surface) (see Fig. 2E, column 5, lines 25-33).
Regarding claim 7, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising forming one or more cavities (openings 650) in the molding material and filling the one or more cavities with a conductive material to form one or more conductive vias (terminals 700) (see Figs. 2E-2F and column 5, lines 23-42).
Regarding claim 8, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising preventing the microelectronic substrate from shifting position relative to the surface of the carrier during the processing by using the direct bonding technique without adhesive (the bonding technique in Fig. 2A of Chung by direct bonding to the substrate 10 and would prevent the die 12 from shifting position during processing).
Regarding claim 9, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising forming a redistribution layer (RDL) (redistribution 500) coupled to the plurality of exposed conductive interconnections (connecting to the electrode pad on the top surface of semiconductor chip 100) (see Fig. 2D, column 5, lines 7-42). 
Regarding claim 11, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, wherein the carrier comprises a sacrificial carrier, and further comprising thinning or removing the carrier from the microelectronic substrate after processing the microelectronic substrate (see Fig. 3 of Chung and column 5, lines 50-67).
Regarding claim 13, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, further comprising allowing at least a portion of the carrier to remain bonded to the microelectronic substrate after the singulating, the at least a portion of the carrier comprising a heat sink, a handle, or a structural support (after dicing the structure in Fig. 2G of Choi, portion of the wafer 200 can act as structural support before it being removed as shown in Fig. 3 of Choi).
Regarding claim 14, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, wherein a spacing (predetermine interval) on the microelectronic substrate between adjacent interconnections of the plurality of conductive interconnections (see Choi, Fig. 2A, column 4, lines 17-36), but fails to disclose the spacing is less than 5 microns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the spacing is less than 5 microns because having a 
Regarding claim 29, Choi discloses a method of forming a microelectronic assembly in Figs. 2A-3, comprising: bonding a first surface of at least an element (semiconductor chip 100) to non-conductive field region of a surface of a carrier (non-conductive surface of tampered glass wafer 200) using adhesive (adhesive tape 110), the element having a plurality of exposed conductive interconnections (electrode pad of semiconductor chip 100) on at least one surface (top surface) of the microelectronic substrate (see Fig. 2A, column 4, lines 17-35 and column 5, lines 7-16); applying a molding material (applying passivation layer 300) to an area of the surface of the carrier surrounding the microelectronic substrate to form a reconstituted substrate (see Fig. 2B, column 4, lines 37-53); providing a redistribution layer RDL (forming redistribution layer 500) and electronically connected to the at least one surface of the element (see Fig. 2D-2E, column 4, line 54 through column 5, line 42); and singulating the reconstituted substrate at the area of the surface of the carrier and at the molding material to form the microelectronic assembly (dicing the entire structure in Fig. 2G into single package in Fig. 3) (see column 5 and lines 34-67).
Choi fails to disclose the method comprising bonding the first surface of the at least one microelectronic substrate using a direct bonding technique such that a non-conductive field region of the first surface is directly bonded with the non-conductive filed region of the carrier without an intervening adhesive. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modify the bonding technique of Choi into the direct bonding technique without intervening adhesive as same as the method of Chung because Chung discloses both bonding technique with or without adhesive can intentionally be done for bonding semiconductor substrate and wafer and one of ordinary skill in the art could chose the bonding technique without adhesive for desire of choice and less processing step of involving an adhesive for avoiding possible of contamination or unwanted impurities.
The combination of Choi and Chung fails to disclose the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier.
Chang discloses a method of forming a microelectronic assembly in Figs. 5A-5C comprising bonding a first surface of a microelectric substrate (non-active surface 502 of sensor chip 50) to a surface of a carrier (substrate 51A) using a direct bonding technique such that such that a non-conductive field region of the first surface (non-active surface 502 would be non-conductive field region oppose to the active surface 501) is directly bonded with a surface of the carrier (see [0043-0046]). 
The first surface of the at least one microelectronic substrate of Choi (the bottom surface of the semiconductor chip 100) being modified to include non-conductive field 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modify the bottom surface of the one microelectric substrate of Choi as same as the method of Chang to have the direct bonding technique such that a non-conductive field region of the first surface is directly bonded with non-conductive filed region of the carrier because the bottom surface of the semiconductor chip are manufacturing to be non-active surface and non-conductive for effectively insulating the electronic circuit within the semiconductor chip and to further reduce parasitic capacitance. 
Regarding claim 30, the combination of Choi and Chung discloses the method of forming a microelectronic assembly of claim 29, wherein bonding the microelectronic substrate to the surface of the carrier comprises facing the plurality of exposed conductive interconnections (electrode pad of semiconductor chip 100) away from the surface of the carrier (formed on the top surface of chip 100) (see Fig. 2A).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Chung et al. (Patent No.: US 9,722098 B1), hereinafter as Chung and further in view of Chang et al (Pub. No.: US 2008/0079105 A1), hereinafter as Chang, as applied to claim 1 above and further in view of Gu et al. (Pub. No.: US 2018/0366442 A1), hereinafter as Gu.
Regarding claim 2, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, but fails to disclose further comprising 
Gu discloses a method of forming a microelectronic assembly in Figs. 5A-5C comprising planarizing a top surface of a carrier (planarize a top layer 512 of first wafer 510) in preparation for a direct bonding technique for bonding a first surface of a microelectronic substrate (bonding first die 302) to the carrier (see [0063-0065]). 
By incorporating the method of polishing the top surface of carrier of Gu before bonding into the method of Choi for polishing the top surface of the carrier (wafer 200) for meeting all limitation of claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polishing method of Gu into the method of Choi for planarizing the surface of the carrier in preparation for the direct bonding technique because the modified method would provide an even and smooth surface for improving the bonding strength between the microelectronic substrate and the carrier. 
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (Patent No.: US 9,466,586 B1), hereinafter as Choi, and further in view of Chung et al. (Patent No.: US 9,722098 B1), hereinafter as Chung and further in view of Chang et al (Pub. No.: US 2008/0079105 A1), hereinafter as Chang, as applied to claim 1 above and further in view of Huang et al. (Pub. No.: US 2018/0122774 A1), hereinafter as Huang.
Regarding claim 10, the combination of Choi, Chung and Chang discloses the method of forming a microelectronic assembly of claim 1, disclose further comprising at least a first microelectronic substrate (one of semiconductor chip 100) and a second microelectronic substrate (another one of semiconductor chip 100), but fails to disclose 
Huang discloses a method of forming a microelectronic assembly in Fig. 5-16 comprising at least a first microelectronic substrate (one of die 114 in package 600) and a second microelectronic substrate (another one of die 114 in package 600), wherein an RDL (metallization patterns 138) electrically interconnects the first microelectronic substrate and the second microelectronic substrate (see [0020-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the redistribution layer of Choi to have the same structure of the redistribution layer of Huang for connecting the first and second microelectronic substrate as recited in claim 10 because having the combined method would provide an efficient way for reducing the processing step and using less processing mask for reducing manufacturing cost. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818